Proceeding by the Suffolk County Police Department et al., pursuant to section 298 of the Executive Law, to annul an order of the State Human Rights Appeal Board, dated November 20, 1974, which modified and, as so modified, affirmed an order of the State Division of Human Rights, dated April 4, 1974; and cross applications (1) by said division to enforce its said order as modified by said order of the appeal board and (2) by the complainant-respondent to review so much of said order of the appeal board as did not award her costs and attorneys’ fees. Petition of the Suffolk County Police Department et al., and cross application by the complainant-respondent dismissed on the merits, without costs. Cross application by the Division of Human Rights granted, without costs, and petitioners, the Suffolk County Police Department et al., are directed to comply with the above-mentioned order of the Division of Human Rights as modified by the above-mentioned order of the appeal board. No opinion. Rabin, Acting P. J., Latham, Christ and Brennan, JJ., concur.